Citation Nr: 0426666	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  99-18 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee status post two arthroscopic 
surgeries.

2.  Entitlement to service connection for a back disorder on 
a direct or secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1987 to October 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In March 2001, the Board, in 
pertinent part, remanded the issues on appeal for additional 
development.

The Board notes that the veteran testified at a video 
conference hearing before a Member of the Board in December 
2000, but that the Board Member is unavailable to participate 
in the final determination of this appeal.  See 38 C.F.R. 
§ 20.707 (2003).  The veteran was notified of this matter by 
correspondence dated July 7, 2004, and provided 30 days to 
indicate his desire for an additional hearing before the 
Board.  As no response has been received from the veteran as 
to this matter, the Board finds no further development is 
required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claims by correspondence 
dated in April 2001.

In a March 2001 remand the Board, among other things, 
requested the RO schedule the veteran for an examination to 
determine the severity of his service-connected right knee 
disorder and for an opinion as to the etiology of any present 
back disorder.  Although the veteran underwent VA examination 
in April 2003, the specific opinions requested by the Board 
were not adequately addressed.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a remand by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes the March 2001 remand, in essence, requested 
that VA examiners be instructed not to provide non-descript 
answers on examination reports without copies or proper 
reference to any examination worksheet employed; however, the 
April 2003 examiner included numerous "not applicable" 
responses on the examination report without additional 
clarification.  Although the examiner noted the veteran's 
claims file had been reviewed, the provided report did not 
adequately address specific questions requested concerning 
the severity of the service-connected right knee disability 
nor provide the requested opinion concerning whether "any 
affirmatively diagnosed" back disorder was caused or 
aggravated by the veteran's service-connected right knee.  It 
is also significant to note that the April 2003 VA joints 
examination provides conflicting reports as to evidence of 
instability, noting on physical examination that there was 
evidence of instability and then on range of motion studies 
that stability was good.  Therefore, additional development 
is required prior to appellate review.

The Board notes the veteran's service-connected right knee 
disability is presently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, and that the April 2003 examiner noted 
arthritis was indicated by radiograms.  VA's General Counsel, 
in a precedent opinion, has held that a separate rating for 
arthritis was permissible when a veteran who was rated under 
Code 5257 for other knee impairment (due to instability or 
subluxation) also demonstrated additional disability with 
evidence of arthritis and a limitation of motion.  See 
VAOPGCPREC 23-97.    In August 1998, VA General Counsel held 
that even if the claimant technically has full range of 
motion but the motion is inhibited by pain, a compensable 
rating for arthritis under DC 5003 and § 4.59 would be 
available.  VAOPGCPREC 9-98.

Accordingly, this case is REMANDED for the following:  

1.  The RO should obtain all VA medical 
treatment records pertinent to the issue 
on appeal, to include any outpatient 
treatment records produced since 
April 26, 2002.  

2.  The veteran should be scheduled for 
an appropriate examination for opinions 
as to the current nature and severity of 
his service-connected right knee 
disability and as to whether it is as 
likely as not that any present back 
disorder was caused or aggravated by the 
service-connected right knee disorder.  
The claims folder must be available to, 
and reviewed by, the examiner.  Those 
portions of the Joints examination 
worksheet applicable to knee disabilities 
should be completed.  

?	The examiner must specifically state 
whether there is any evidence of 
recurrent subluxation, lateral 
instability, painful motion, or 
arthritis of the right knee.

?	All functional limitations of the 
right knee are to be identified, 
including whether there is any pain, 
weakened movement, excess 
fatigability or incoordination on 
movement of the right knee.  If 
there is no limitation of motion or 
function, or no objective 
indications of pain, such facts must 
be noted in the report.  The 
examiner should elicit information 
as to precipitating and aggravating 
factors (i.e., movement or 
activity).  The examiner should 
discuss the effect the veteran's 
right knee disorder has upon his 
daily activities. 

?	The examiner should offer an opinion 
as to whether it is at least as 
likely as not that the veteran has a 
back disorder that began during the 
veteran's military service or was 
aggravated by such service? 

?	If the veteran's back disorder was 
not incurred in or aggravated by 
military service, is it at least as 
likely as not that the veteran's 
back disorder is due to or the 
result of the veteran's service-
connected right knee disability?  If 
the back disorder is not secondary 
to the right knee disorder, is the 
back disorder aggravated by the 
right knee disability and, if so, 
what is the incremental degree of 
increase in the back disorder that 
is due to the aggravation?

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  All applicable laws and 
regulations should be considered.  The RO 
should consider whether higher or 
separate ratings are warranted under 
alternative rating criteria for the 
veteran's service-connected right knee 
disability, to include 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5260, 5261.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


